Citation Nr: 0324082	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel







REMAND

The veteran served on active duty from December 1983 to 
October 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2001 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The evidence shows that the veteran was scheduled for VA 
examination in February 2001 and June 2002.  He failed to 
report for these examinations.  The record does not indicate 
that the veteran was informed of 38 C.F.R. § 3.655 (2002).  
38 C.F.R. § 3.655 provides that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, (1) in an original 
compensation claim, the claim shall be rated based on the 
evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. (2000).

During the pendency of this appeal, the criteria relating to 
degenerative disc disease (diagnostic code 5293) were 
revised.   See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
The revised diagnostic code now provides for the evaluation 
of intervertebral disc syndrome (pre-operatively or post- 
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  Both the old and the revised 
version of this diagnostic code should be considered as 
potentially applicable by the RO.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

In order to ensure that the veteran has every opportunity to 
establish his claim, the case is remanded for the following 
development:

1.  The RO should ask the veteran if he 
is willing to report for a VA examination 
at the VA medical facility in Prescott, 
Arizona.  He should be informed of 38 
C.F.R. § 3.655. 

2.  The RO should arrange for the veteran 
to undergo an examination by a VA 
neurologist to determine the nature and 
severity of the veteran's low back 
disability.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.

An electromyogram (EMG) and nerve 
conduction studies (NCS) any other tests 
deemed necessary should be performed.  
Range of motion studies in degrees, 
should be performed and the examiner is 
request to state what is the normal range 
of motion of the lumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  If 
neurological involvement is identified, 
the examiner is requested to indicate 
whether the degree of disability is mild, 
moderate, severe, or pronounced.  In 
addition, the examiner should elicit a 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work. The rationale for all 
opinions expressed should also be 
provided.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  The RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised criteria for evaluating 
intervertebral disc syndrome.

4.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of the recent 
regulatory amendments pertinent to the 
evaluation of intervertebral disc 
syndrome.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





